DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 3 August 2021 containing amendments to the claims and remarks.
Claims 21-50 are pending.  Claim 50 is newly added.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
Claims 21-49 are allowed.
Newly added claim 50 is rejected under 35 U.S.C. 103.  The rejection follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zerpa Reques (CA 2916767 A1) in view of Miklas (US 3,849,545).
With respect to claim 50, Zerpa Reques discloses a process for reducing olefin content in an olefin-containing hydrocarbon liquid stream by reaction (e.g., aromatization) (see Zerpa Reques, Abstract; and Example 1-C) comprising contacting the olefin-containing hydrocarbon stream with a zeolite-based or alumina-based or silica-based catalyst (see Zerpa Reques, page 11, lines 15-16) without supplemental hydrogen or hydrogen donor molecules (see Zerpa Reques, page 7, lines 29-31) to convert substantially all of the olefins (see Zerpa Reques, Example 1-C).  The olefin conversion is over 50 wt%, e.g. 100 wt% (see Zerpa Reques, Example 1-C).  Other reactions such as desulfurization and denitrification are limited (see Zerpa Reques, Example 1-C).  Suitable reaction conditions include a temperature between 150°C and 350°C (see Zerpa Reques, page 10, lines 22-23), pressure between 2 MPa and 5 MPa (20 bar to 50 bar) -1 and 2.0 h-1 (see Zerpa Reques, line 31).  The olefin-containing hydrocarbon stream may be a cracked bitumen (i.e. a (liquid phase hydrocarbon) bitumen having been subjected to cracking) (see Zerpa Reques, page 4, line 29).  The olefins in the olefin-containing hydrocarbon stream may be converted and reduced to levels less than 1 wt% (see Zerpa Reques, Example 1-C).  Aromatics are created from the olefin-enriched hydrocarbon stream (see Zerpa Reques, Example 1-C).  The hydrocarbon stream is one having increased olefin content (see Zerpa Reques, page 3, lines 9-14).  The reaction may occur in one of two reactor beds placed in parallel arrangement (see Zerpa Reques, Fig. 1 and Fig. 2).  The reactor used to carry out the olefin conversion reactions would necessarily be configured (e.g., with an inlet, reactor body containing the catalyst, an outlet, etc.) to accept the feed, process it therein, and remove the converted product.  The feed may be pre-conditioned prior to olefin conversion, which may nevertheless occur in the same vessel (see Zerpa Reques, page 13, lines 1-17).  The feed may contain added supplementary olefinic constituents (see Zerpa Reques, page 13, lines 20-26).
Zerpa Reques does not explicitly disclose wherein the catalyst additionally comprises various metal components for the conversion of cycloolefins.
However, Zerpa Reques discloses wherein the olefin in the olefin-containing hydrocarbon may be a cyclo-olefin (see Zerpa Reques, page 5, lines 4-6).  In this regard, Miklas discloses catalysts which may be used for the dehydrogenation the olefin-containing hydrocarbon may include cyclo-olefins (see Miklas, column 7, lines 40 and 49-51) and wherein the suitable catalysts may comprise various metals including silver, gallium, platinum, palladium (see Miklas, column 1, lines 45-48; and column 2, lines 1-6), 
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Zerpa Reques to incorporate various metal components such as nickel and cobalt which Miklas describes as being active for converting cyclo-olefins, such modification providing the ability to fully convert any cyclo-olefins present in the hydrocarbon feed of Zerpa Reques.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Zerpa Reques as described above because both Zerpa Reques and Miklas are directed to processes for the conversion of olefinic species in a hydrocarbon stream.

Allowable Subject Matter
Claims 21-49 are allowed.

Response to Arguments
Applicant’s arguments filed 3 August 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Whereas the catalyst of the claimed process enables producing smaller-chain olefins that subsequently form cyclo-paraffins, napthalenes, and aromatics via isomerization, cyclization, and aromatization pathways, Zerpa Reques teaches to produce larger aromatic molecules by combining aromatics with olefins according to alkylation reactions.



III.	The catalyst taught by Zerpa Reques breaks down double bonds and activates the molecules to combine with aromatics present in the hydrocarbon feed.  In contrast, the catalyst of the claimed process can enable cracking the olefins into smaller olefins, and then combining the smaller olefins together through cyclization and aromatization to remove targeted olefins in the feed.

IV.	Zerpa Reques does not teach a catalyst that includes a support material, an olefin cracking metal catalyst to crack olefins into smaller hydrocarbon components, and a reforming metal catalyst for converting the smaller hydrocarbon components into longer-chain hydrocarbons by reaction pathways that include polymerization, cyclization, and aromatization.

V.	Zerpa Reques teaches a process that involves the alkylation of diolefins and olefins with aromatic compounds that are already present in the hydrocarbon feed and without removal of nitrogen, sulfur, or oxygen compounds present in the feed which is a different type of reaction from that of Miklas.

VI.	A person of ordinary skill in the art would have had no motivation to combine the teachings of Zerpa Reques with those of Miklas, as the person of ordinary skill in the art would have recognized the catalyst of Miklas would not be suitable to perform the alkylation reactions taught by Zerpa Reques.

VII.	Miklas does not relate to the treatment of such hydrocarbon-containing feeds, including bitumen feeds.

VIII.	Miklas provides no information to a person of ordinary skill in the art that the dehydrogenation catalyst can be suitable to be used in hydrocarbon feeds such as bitumen feeds.



With respect to Applicant’s first and second arguments, inasmuch as Zerpa Reques discloses the formation of increased amount of aromatics (see Zerpa Reques, Example 1-C), then some level of “aromatization” must necessarily be occurring in his process.
With respect to Applicant’s third and fourth arguments, Miklas discloses cracking larger olefins into smaller olefins (see discussion supra at paragraph 10).
With respect to Applicant’s fifth, sixth, and eighth arguments, Zerpa Reques discloses wherein the olefin in the olefin-containing hydrocarbon may be a cyclo-olefin (see Zerpa Reques, page 5, lines 4-6).  Miklas discloses catalysts which may be used for the dehydrogenation the olefin-containing hydrocarbon may include cyclo-olefins (see Miklas, column 7, lines 40 and 49-51).  Thus, the catalyst of Miklas would be suitable for carrying out the conversion of Zerpa Reques.
With respect to Applicant’s seventh and ninth arguments, Zerpa Reques (not Miklas) is cited as teaching a bitumen feed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/